Citation Nr: 1202892	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of osteomyelitis left leg/left hip.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision denying this appeal in April 2010.  In January 2011, pursuant to a Joint Motion for Remand between the appellant and the Secretary of Veterans Affairs, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.

The Veteran presented testimony at a Board hearing in September 2008.  A transcript of the hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

The Board may obtain an advisory medical opinion when it judges that such an opinion is warranted by the medical complexity or controversy involved in the particular appeal.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).

In July 2011, the Board sought such an independent medical opinion addressing questions at issue in this appeal; the Board received the independent medical opinion in September 2011.  In October 2011, the Board notified the Veteran of the independent medical opinion and provided 60 days from the time of the letter to review the opinion and send in any additional evidence or argument.  This letter notified that the Veteran that if he submitted new evidence he has a right to have this newly submitted evidence, along with all the evidence of record, considered by the agency of original jurisdiction (AOJ) for review and issuance of a supplemental statement of the case.  The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the agency of original jurisdiction so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  According to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative.

The October 2011 letter furnished the Veteran and his representative with a form upon which they were asked to indicate any desire to waive the right of AOJ review of new evidence.

Later in October 2011, the Veteran (through his representative) submitted new argument and a package of new pertinent medical literature in response to the independent medical opinion and in support of the claim.  However, the Veteran has not waived his right to have the evidence considered by the Regional Office, pursuant to 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the expanded record (to specifically include the additional evidence received in October 2011) and readjudicate this appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


